Case 1:18-cv-09495-PAC Document 32-6 Filed 03/29/19 Page 1 of 3




                EXHIBITF
       Case 1:18-cv-09495-PAC Document 32-6 Filed 03/29/19 Page 2 of 3


                                                    U.S. Department of Justice




•
                                                    Office oflnformation Policy
                                                    Suite 11050
                                                    1425 New York Avenue, NW
                                                    Washington, DC 20530-0001


Telephone: (202) 514-3642




Mr. Daniel E. Ocampo
New York Legal Assistance Group
7th Floor
7 Hanover Square                                    Re:    Appeal No. DOJ-AP-2018-008285
New York, NY 10004                                         Request No. 2018-35171
docampo@nylag.org                                          MWH:JKD

VIA: FOIAonline

Dear Mr. Ocampo:

        You appealed from the action ofthe Executive Office for Immigration Review (EOIR) on
your request that EOIR make publicly available all nonpublished decisions of the Board of
Immigration Appeals (BIA) from November 1, 1996 through the present, and all future
nonpublished decisions. I note that your appeal concerns EOIR's full denial of the requested
records.

         After carefully considering your appeal, I am affirming, on partly modified grounds,
EOIR's action on your request. A recent court decision held that a FOIA requester cannot
mandate that an agency proactively post records pursuant to (a)(2), but a requester can itself
receive releasable (a)(2) records from an agency under that provision, even if the agency has not
proactively posted the records. See CREW v. DOJ, 846 F.3d 1235 (D.C. Cir. 2017). Having
said that, to the extent that you are asking EOIR to produce these records to you directly, a
proper Freedom of Information Act request for records must reasonably describe the records
sought. See 5 U.S.C. § 552(a)(3)(A). While many BIA opinions can be located, many other
BIA opinions are located in the individual Records of Proceedings for particular immigration
cases. Over a twenty-two year time period there are hundreds of thousands of such immigration
files, if not more. Courts have consistently held that the Freedom of Information Act does not
require agencies to conduct "unreasonably burdensome" searches for records. See, e.g., Nation
Magazine v. U.S. Customs Serv., 71 F.3d 885, 892 (D.C. Cir. 1995). If you would like to narrow
the scope ofNYLAG's request, please contact EOIR directly to discuss which BIA opinions
could be more readily located.

        Regarding the portion of the request for all future nonpublished decisions, please be
advised that the FOIA provides a right of access to agency records that exist and can be located
in federal agency files. The FOIA does not require agencies to create new records in response to
a FOIA request, but rather is limited to requiring agencies to provide access to reasonably
       Case 1:18-cv-09495-PAC Document 32-6 Filed 03/29/19 Page 3 of 3




                                              - 2-

described, nonexempt records that already exist. See Student Again t Genocide v. Dep't of
State, 257 F.3d 828, 837 (D.C. Cir. 2001). You are, of course, welcome to make FOIA requests
in the future for any future BIA appeals that have been decided at that time.

       Please be advised that this Office's decision was made only after a full review of this
matter. Your appeal was assigned to an attorney with this Office who thoroughly reviewed and
analyzed your appeal, the underlying request, and the action of EOIR in response to your request.

       If you are dissatisfied with my action on your appeal, the FOIA permits you to file a
lawsuit in federal district court in accordance with 5 U.S.C. § 552(a)(4)(B).

         For your information, the Office of Government Information Services (OGIS) offers
mediation services to resolve disputes between FOIA requesters and Federal agencies as a non-
exclusive alternative to litigation. Using OGIS services does not affect your right to pursue
litigation. The contact information for OGIS is as follows: Office of Government Information
Services, National Archives and Records Administration, Room 2510, 8601 Adelphi Road,
College Park, Maryland 20740-6001; email at ogis@nara.gov; telephone at 202-741-5770; toll
free at 1-877-684-6448; or facsimile at 202-741-5769. Ifyou have any questions regarding the
action this Office has taken on your appeal, you may contact this Office's FOIA Public Liaison
for your appeal. Specifically, you may speak with the undersigned agency official by calling
(202) 514-3642.

                                                     Sincerely,
                                                                                            2/19/2019




                                                      Sean R. O'Neill
                                                      Chief, Administrative Appeals Staff
                                                      Signed by: SEAN O'NEILL
